DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a glossiness measurement unit that measure glossiness of a tapered outer surface of a taper shank of each of the plurality of tools” in claim 1;
“a deterioration determination unit that determines whether or not the tapered outer surface is deteriorated on the basis of the glossiness measured by the glossiness measurement unit” of claim 1;
“a notification unit that notifies an operator of deterioration of the tapered outer surface if it is determined by the deterioration determination unit that the tapered outer surface is deteriorated” of claim 1; 
“the deterioration determination unit determines that the tapered outer surface is deteriorated if the glossiness measured by the glossiness measurement unit is equal to or less than a predetermined threshold” of claim 2;
“the deterioration determination unit determines that the tapered outer surface is deteriorated if a temporal change amount of the glossiness measured by the glossiness measurement unit is equal to or greater than a predetermined threshold” of claim 3;
“the glossiness measurement unit…measures glossiness of the tapered outer surface of a tool of the plurality of tools that is placed in a predetermined measurement position by rotation of the rotary portion” of claim 4
“the glossiness measurement unit…measures glossiness of the tapered outer surface of a tool of the plurality of tools that moves relative to the spindle in a direction along a longitudinal axis of the spindle while the tool is passed between the tool magazine and the spindle” of claim 5;
“a learning unit that uses the learning data stored in the storage to learn a reference for determining whether or not the tapered outer surface is deteriorated” of claim 7;
“a host control system capable of communicating with each of the plurality of machine tools” of claim 8;
“the host control system…uses the accumulated learning data to learn a reference for determining whether or not the tapered outer surface is deteriorated” of claim 9;
“a learning unit that uses the learning data stored in the storage to learn a reference for determining whether or not the tapered outer surface is deteriorated” of claim 10; and
“the host control system receives a learning result…and accumulates the results” of claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Non-elected claim 11, non-elected without traverse in the response filed February 19, 2021, has been cancelled.
Additionally, a further examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the following examiner’s amendment was given in an interview with Mr. Ross. T. Robinson (Reg. No. 47,031) on 3/9/2021.
The application has been amended as follows: 
On line 8 of claim 4, “the” has been inserted before “glossiness”.
On line 3 of claim 5, “the” has been inserted before “glossiness”.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to the prior art, there are a significant number of references that disclose a machine tool comprising a tool magazine that stores a plurality of tools, and a spindle that holds one of the plurality of tools stored in the tool magazine.  Of these machine tools that comprise said tool magazine and spindle there are machine tools that also contain a measurement unit or a detection means of some sort, Oishi et al. (WIPO Publication No. WO 2015104945 A1) and Wiest et al. (WIPO Publication No. WO 2019069933 A1) to name two.  
With regards to Oishi et al., Figures 1 and 2 of Oishi et al. show a machine tool (1) having a tool magazine (16) that stores a plurality of tools (15), a spindle (14) that holds a given one (15) of the plurality of tools (15) at a time, and an image recognition unit (19) that includes each of an image means (19a) and an image processing means (19b).  In use, the image means (19a) captures an image of a given tool (15) both before the given tool (15) processes a workpiece and again after said given tool (15) processes the workpiece.  Then, said image processing means (19b) compares the before and after images and detects whether or not the given tool (15) incurred tool breakage as a result of the processing of the workpiece.  However, Oishi et al. does not provide disclosure on the machine tool (1) having, “a glossiness measurement unit that measures glossiness of a tapered outer surface of a taper shank of each of the plurality of tools; a deterioration determination unit that determines whether or not the tapered outer surface is deteriorated on the basis of the glossiness measured by the glossiness measurement unit; and a notification unit that notifies an operator of deterioration of the tapered outer surface if it is determined by the deterioration determination unit that the tapered outer surface is deteriorated.”
As to Wiest et al., Figure 1 shows a machine tool (1) having a tool magazine (20) that stores a plurality of tools and a spindle (26) that holds a given one of the plurality of tools.  Among the plurality of tools is a tool (10) (please see Figures 4 and 5) having a non-contact not provide disclosure on the machine tool (1) having, “a glossiness measurement unit that measures glossiness of a tapered outer surface of a taper shank of each of the plurality of tools; a deterioration determination unit that determines whether or not the tapered outer surface is deteriorated on the basis of the glossiness measured by the glossiness measurement unit; and a notification unit that notifies an operator of deterioration of the tapered outer surface if it is determined by the deterioration determination unit that the tapered outer surface is deteriorated.”
Please note that another reference that Examiner would like to briefly mention is Kawanishi et al. (U.S. Publication No. 2016/0318145 A1).  While Kawanishi et al. is not concerned with glossiness, this reference is worth mentioning as it is representative of art that is directed toward measuring characteristics of the bit of a tool (11) including its length and a diameter through use of an imaging device (21) (see Figures 1a-1c).  
There are also references like Segall (U.S. PG Publication No. 2011/0080588 A1) and Kato (U.S. Publication No. 2019/0195624 A1) that measure surface irregularity.  Whereas, Segall is concerned with inspecting workpieces (7) with an inspection system (5), Kato provides for evaluating finishing quality such as irregularity, unevenness, cloudiness, glaze, and gloss of a 
What cannot be reconciled in the prior art though is the fact that while Kato discusses evaluating finishing quality of a cutting tool, Kato provides no indication for using the aforementioned units (2, 3, 6, 7) for evaluating glossiness of a taper shank of a cutting tool for the purpose of determining deterioration of said cutting tool.  Even if it’s believed though that said units (2, 3, 6, 7) are capable of such evaluation, it would be hindsight to combine Kato with a machine tool having a tool magazine and spindle for this particular purpose.  This is especially due to the fact that the prior art, including, for example, Oishi et al., Wiest et al., Kawanishi et al., are not at all concerned with evaluation of the taper outer surface of taper shanks of tools, but rather tools bits and workpieces.  
Based on the foregoing, the prior art does not read on claim 1, and as such claim 1 is found to be allowable.
Also, there is no combinable teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of any of Oishi et al., Wiest et al., Kawanishi et al., Segall, Kato, for example, so as to produce the present invention as set forth in claim 1.  The aforementioned prior art being representative of the closest prior art of record, for at least the foregoing reasoning, the prior art of record neither anticipates nor renders obvious the present invention as set forth in claim 1.
With regards to claim 8, it is set forth as comprising “a plurality of machine tools according to claim 1.”  Since claim 8 includes all of the limitations of allowable claim 1, it too is found to be allowable.  
Also, there is no combinable teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of any of Oishi et al., Wiest et al., Kawanishi et al., Segall, Kato, for example, so as to produce the present invention as set forth in claim 8.  The aforementioned prior art being representative of the closest prior art of record, for at least the foregoing reasoning, the prior art of record neither anticipates nor renders obvious the present invention as set forth in claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Election/Restrictions
Applicant’s election without traverse of each of Invention I (claims 1-10, drawn to “a machine tool” or to “A management system”) and Species i in the reply filed on 2/19/2021 is acknowledged.  Please note that in the Response to Election/Restriction filed on 2/19/2021, Applicant identified claims 1, 2, 4, 6, and 10 as reading on Species i.  This was incorrect though due to the fact that claims 8 and 9 also read on Species i.  Please note; however, that Applicant filed a Supplemental Response on 2/24/2021.  In this Supplemental Response, Applicant correctly identified claims 1, 2, 4, 6, and 8-10 as reading on Species i.
Claim 1 is allowable. The restriction requirement between species, as set forth in the Office action mailed on 2/1/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 2/1/2021 is partially withdrawn.  Claims 3 and 5, 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Also, given that this application is in condition for allowance except for the presence of claim 11 directed to an invention non-elected without traverse, accordingly, claim 11 been cancelled, as noted in the above Examiner’s Amendment.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098.  The examiner can normally be reached on Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERICA E CADUGAN/Primary Examiner, Art Unit 3722